Miller, Judge.
Countrywide Home Loans, Inc. instituted dispossessory proceedings against Jennifer Thompson. After a bench trial, the court granted Countrywide a writ of possession. Thompson appeals, arguing that the trial judge and Countrywide’s attorney held “secret” discussions, that she was not allowed to present evidence or arguments, and that the evidence showed Countrywide was engaging in predatory lending. Thompson’s arguments fail for at least three reasons.
First, Thompson fails to make a single citation to the record to support any of her assertions. “Each enumerated error shall be supported in the brief by specific reference to the record or transcript. In the absence of such reference, the Court will not . . . consider such enumeration.” Court of Appeals Rule 27 (c) (3) (i). Moreover, this Court’s own review of the record reveals no evidence in support of Thompson’s assertions.
Second, Thompson does not support any of her enumerations of error with citation of authority or argument. “Any enumeration of error which is not supported in the brief by citation of authority or argument [may] be deemed abandoned.” Court of Appeals Rule 27 (c) (2).
Third, Thompson failed to include a copy of the trial transcript or a legal substitute in the record.
Where an appeal is taken which draws in question the transcript of the evidence and proceedings, it shall be the duty of the appellant to have the transcript prepared at his expense. Thus, where the transcript is necessary for the review and appellant omits it from the record on appeal, the appellate court must assume the judgment below was correct and affirm.
Ward v. Berry, 251 Ga. App. 394 (554 SE2d 532) (2001). Since Thompson’s enumerations of error require consideration of evidence *515presented at trial or otherwise, in the absence of a transcript or of other evidence in the record, we must assume the court’s judgment was correct and affirm. Id.; accord Oliver v. Green, 240 Ga. App. 439 (523 SE2d 68) (1999).
Decided September 20, 2002.
Jennifer F. Thompson, pro se.
McCalla, Raymer, Padrick, Cobb, Nichols & Clark, Robert M. Sheffield, for appellee. '

Judgment affirmed.


Blackburn, C. J., and Johnson, P. J., concur.